Title: To George Washington from John Bradford, 26 April 1779
From: Bradford, John
To: Washington, George



Sir
Boston 26th April 1779

The Chance of War has put in my possession a quarter Cask of Wine ship’d at Malaga designed for General Clintons own use, in the same vessel I found a keg of the Essence of lemon juice design’d also for him, my happiness wou’d have been proportionably greater, if it had been a pipe instead of a quarter Cask, your acceptance of those Articles will confer a favour on him, who has the honor to be with the most perfect Respect Your Excellencys Most Obedt & very hble servt
Jno. Bradford
Mr D.Q.M. Chase has sent foward the Articles.